 


109 HR 4315 IH: To amend the Acts popularly known as the Duck Stamp Act and the Wetland Loan Act to reauthorize appropriations to promote the conservation of migratory waterfowl and to offset or prevent the serious loss of important wetlands and other waterfowl habitat essential to the preservation of such waterfowl, and for other purposes.
U.S. House of Representatives
2005-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4315 
IN THE HOUSE OF REPRESENTATIVES 
 
November 14, 2005 
Mr. Kennedy of Minnesota (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To amend the Acts popularly known as the Duck Stamp Act and the Wetland Loan Act to reauthorize appropriations to promote the conservation of migratory waterfowl and to offset or prevent the serious loss of important wetlands and other waterfowl habitat essential to the preservation of such waterfowl, and for other purposes. 
 
 
1.Authorization of funds for conservation of migratory waterfowl and habitat The first section of Public Law 87–383 (16 U.S.C. 715k–3), popularly known as the Wetlands Loan Act, is amended— 
(1)by striking for the period and all that follows through the end of the sentence and inserting $400,000,000 for fiscal years 2007 through 2016.; and 
(2)by adding at the end the following: Funds appropriated pursuant to this Act shall be treated as an advance, without interest, to the migratory bird conservation fund. Such appropriated funds, beginning on July 1, 2007, shall be repaid to the Treasury out of the migratory bird conservation fund. Such repayment shall be made in annual amounts comprising the moneys accruing annually to such fund that are attributable to the portion of the price of migratory bird hunting stamps sold that year that is in excess of $15 per stamp.. 
2.Sales of duck stamps; price 
(a)Sales of stampsSections 2(a) of the Act of March 16, 1934 (chapter 71; 16 U.S.C. 718b(a)), popularly known as the Duck Stamp Act, is amended— 
(1)in the first sentence— 
(A)by striking issued and sold by the Postal Service, and may be sold by the Department of the Interior and inserting sold by the Postal Service, the Secretary of the Interior, and any other person authorized by the Secretary of the Interior; 
(B)by striking each post office of the first- and second-class and inserting any post office; and 
(C)by striking as the Postal Service and the Secretary of the Interior and inserting the Postal Service, the Secretary of the Interior, or a person so authorized;   
(2)in the third sentence by striking by the Postal Service and all that follows through the end of the sentence and inserting by the person selling the stamp the applicable price under subsection (b);  
(3)in the fifth sentence by inserting hunting before year; 
(4)in the sixth sentence— 
(A)by striking Postal Service and inserting Secretary of the Interior; 
(B)by striking prescribed by it and inserting prescribed by the Secretary;  
(C)by striking of blocks composed of two or more attached; and 
(D)by inserting authorized by the Secretary of the Interior to sell stamps on consignment; and 
(5)by adding at the end the following: The Postal Service shall not sell stamps to any individual on consignment, and shall not redeem stamps sold on consignment by the Secretary of the Interior or a person authorized by the Secretary of the Interior to sell stamps on consignment..  
(b)Price of stamp 
(1)AmendmentSection 2(b) of such Act is amended to read as follows: 
 
(b)A person authorized to sell stamps under this section shall collect, for each stamp sold— 
(1)$25 for a stamp for any of hunting years 2007 through 2014; and 
(2)$35 for a stamp for each hunting year after hunting year 2014.. 
(2)Limitation on applicationThis subsection shall not affect the application of section 2 of such Act before July 1, 2007.   
(c)Disposition of unsold stampsSection 3(a) of the Act of July 30, 1956 (chapter 782; 16 U.S.C. 718b–1(a)) is amended— 
(1)by inserting and conservation after migratory-bird hunting each place it appears; 
(2)by inserting or the Secretary of the Interior after Postal Service the first place it appears; 
(3)by striking Philatelic Agency and inserting Postal Service and the Secretary of the Interior, or a person authorized by the Secretary,; and 
(4)by inserting and the Secretary of the Interior after Postal Service the second place it appears. 
3.Display of stampThe first section of the Act of March 16, 1934 (chapter 71; 16 U.S.C. 718a), popularly known as the Duck Stamp Act, is amended by adding at the end the following: Nothing in this Act shall be construed to require a person to affix a stamp sold under this Act to any other license as a condition of engaging in hunting under the authority of the stamp..  
4.Technical correctionSection 4 of the Act of March 16, 1934 (chapter 71; 16 U.S.C. 718d), popularly known as the Duck Stamp Act, is amended by striking personal and inserting personnel. 
5.Sense of Congress regarding the expenditures of fundsIt is the sense of Congress that— 
(1)the funds provided pursuant to the amendments made by this Act— 
(A)should be used for preserving and increasing waterfowl populations in accordance with the goals and objectives of the North American Waterfowl Management Plan; and 
(B)to that end, should be used to supplement and not replace current conservation funding, including funding for other Federal and State habitat conservation programs; and 
(2)this Act should be implemented in a manner that helps private landowners achieve their long-term land use objectives in ways that enhance the conservation of wetlands and wildlife habitat. 
 
